FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10339

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00307-KJD

  v.
                                                 MEMORANDUM*
ERLYN EDWARD BISHOP,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Erlyn Edward Bishop appeals from the district court’s judgment and

challenges the 77-month sentence imposed following his guilty-plea conviction for

being a deported alien found unlawfully in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bishop contends that the district court should have departed or varied

downward from the advisory Guidelines range on the basis of his cultural

assimilation and because the 16-level enhancement under U.S.S.G.

§ 2L1.2(b)(1)(A) overstated the seriousness of his criminal history. Our review of

this claim is limited to determining whether the court imposed a substantively

reasonable sentence. See United States v. Vasquez-Cruz, 692 F.3d 1001, 1005 (9th

Cir. 2012), cert. denied, 134 S. Ct. 76 (2013). The district court did not abuse its

discretion in imposing Bishop’s sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence at the bottom of the Guidelines range is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Bishop’s extensive criminal and immigration history.

See U.S.S.G. § 2L1.2 cmt. n.8; Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                    13-10339